El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Etanislao Vargas Hernández, dejó a su fallecimiento un testamento pop el que instituyó por sus únicos y universales herederos a los dos demandados, quienes eran.sus hijos.na-turales reconocidos, y dispuso que se pagase a los aquí de-mandantes, en metálico, los siguientes legados:
*479A Francisca. Torres, $500; a Monserrate G-arcía, $800; a Margarita Rodríguez Planel, $1,000;. y a Guillermo Vincenty, $1,000.
Alegan los demandantes qne los demandados se lian in-cantado de todos los bienes inmuebles, muebles y semovien-tes qne poseía el testador a. la fecba de su muerte y que se ban negado a pagar a los demandantes sus respectivos lega-dos.
Los demandados excepcionaron la demanda por el funda-mento de haberse acumulado en ella varios demandantes. La corte de distrito declaró con lugar la excepción y a petición de los demandantes dictó sentencia definitiva. Los deman-dantes ban apelado, alegando como base del recurso que la corte inferior erró al resolver que los demandantes no son partícipes unidos por un interés común en la acción ejerci-tada y al declarar con lugar la excepción previa.
Convenimos con la corte inferior en que existe una inde-bida acumulación de partes demandantes.
El Código de Enjuiciamiento Civil dispone:
“Artículo 62. — Todas las personas que tuvieren interés en el asunto objeto de la acción y en obtener lo pedido en la demanda, podrán asociarse como demandantes, excepto cuando se dispusiere otra cosa por este Código.
“Artículo 66. — Los partícipes en una acción que estuvieren uni-dos por interés común deberán asociarse como demandantes o deman-dados ; pero si no pudiera obtenerse el consentimiento de alguno que debió haberse asociado como demandante, podrá éste ser demandado, consignándose el motivo en la demanda; . . . .”
No existe, a nuestro juicio, ni el interés en el asunto oto-jeto de la acción, ni el interés común que los citados artículos fijan como requisitos indispensables para que dos o más per-sonas puedan o deban asociarse como demandantes en una misma demanda. El objeto de la acción en el presente caso es distinto para cada uno de los demandantes. Cada uno de ellos tiene interés en reclamar el pago de la cantidad especí-*480fica que le fué legada por el testador, pero no tiene interés alguno en el pago de las cantidades legadas a cada uno de los otros tres demandantes. No existe aquella comunidad de interés que daría derecho a uno o más de los legatarios de-mandantes a hacer parte demandada a cualquier otro lega-tario que se negara a asociarse a ellos como demandante. ¿Podría, por ejemplo, obligarse a un legatario que no tuviera ni el interés ni el deseo de reclamar su legado, a asociarse como demandante, bajo pena de ser demandado si negare su consentimiento? Seguramente que no, pues ese legatario no podría en manera alguna ser considerado como parte nece-saria para la debida adjudicación de la controversia entre los demás legatarios y los herederos universales. El caso sería distinto si lo reclamado fuese una propiedad específica de-jada por el testador a varias personas, aun cuando la par-ticipación de cada una en la cosa legada fuese distinta en cantidad y en extensión.
En el caso de Ortiz v. La Comisión de la Policía Insular, 40 D.P.R. 166, en el que varios policías se asociaron como demandantes para reclamar el pago de sus respectivas pen-siones, esta corte sostuvo que tal acumulación de partes de-mandantes no era permisible, diciendo:
"No hay duda alguna que todos los demandantes tienen el mismo interés, a saber: que la comisión les pague. Sin embargo, igual podría decirse de varios acreedores de un solo deudor cualquiera que fuere la fuente de sus respectivos créditos. Y asociar tales acreedo-res, no puede en manera alguna ser el propósito del legislador. El interés común debe existir en la cosa reclamada. Debe ser una la reclamación, aunque puedan, desde luego, derivarse varias de ella. Aquí cada demandante tiene un caso especial. Todos son de la misma naturaleza, es cierto, pero cada uno hay que considerarlo en sí mismo, por sus propias circunstancias, y resolverlo por sus pecu-liares méritos.”
Cuando los intereses legales de los demandantes son se-parables, la causa, de acción no es única; y faltando la.co-munidad de interés, falta el fundamento principal para la *481asociación de partes demandantes en nna misma demanda. 1 Sutherland “Code Pleading, Practice & Forms”, pág. 18; 47 C. J. 57; Dyas v. Ding-Grave, 15 La. Ann. 502, 77 Am. Dec. 196.

Debe confirmarse la sentencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino.